Citation Nr: 0611973	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In February 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran submitted additional evidence directly to the 
Board accompanied by a signed waiver of the RO's initial 
consideration of this additional evidence.  

A motion to advance this case on the Board's docket was 
granted by the Board on March 28, 2006 for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

In April 2003, the veteran submitted a VA Form 21-4138 in 
which he indicated that he has nerve ending damage to fingers 
in his right hand, skin cancer, and colon problems as a 
result of his military service.  As these matters remain 
unadjudicated, they are REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With regard to the asbestos exposure, the veteran contends 
that, while on board the USS Woodworth from 1942 to 1944, he 
was exposed to asbestos as he slept under asbestos-covered 
pipes and was also exposed to asbestos dust while living 
aboard ship for two weeks while the USS Woodworth was being 
repaired in dry dock after being attacked by the Japanese.  
The veteran stated in his January 2004 notice of disagreement 
that while in dry dock, pipes were removed and replaced and 
the ship was welded and patched.  The veteran also noted that 
while aboard a cargo ship from 1944 to 1945, he slept and 
worked around asbestos-covered pipes.  

In the March 2003 rating decision, the RO noted that the 
veteran's military occupational specialty was that of Seaman, 
Coxswain, and Boatswain's Mate.  The RO noted that the Navy 
Liaison Office has determined that, based on the veteran's 
military occupational specialties, his exposure to asbestos 
was minimal.  

Naval personnel records confirm that the veteran served 
during World War II.  The VA has recognized that during Word 
War II, several million people employed in U.S. shipyards and 
U.S. Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  See Department of 
Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1998).  While the veteran, as a layperson, 
is not competent to testify as to the cause of his disease, 
he is competent to testify as to the facts of his asbestos 
exposure.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  It 
is, therefore, up to the Board to weigh the credibility of 
that testimony.  See id.  Based on the facts of this case, 
the Board finds the veteran's allegations regarding his 
asbestos exposure to be credible and consistent with the 
conditions of World War II era naval vessels.

The remaining questions concern whether the veteran currently 
has an asbestos-related lung disease and, if so, whether the 
asbestos exposure it is related to occurred prior to service, 
in service, or after service.  

Of record is a July 2000 Occupational Lung Disease Evaluation 
performed by Dr. JTS in which he notes that the veteran 
reported direct, ambient and bystander exposure to dust from 
asbestos materials during his work as a laborer in 
construction from 1940 to 1942, in the Navy from 1942 to 
1945, and as an iron worker from 1948-52.  The veteran also 
reported that he smoked one to two packs of cigarettes daily 
for 20-25 years, quitting in 1968.  After physical 
examination, chest x-ray, and pulmonary function testing, the 
veteran was diagnosed with mild pulmonary asbestosis, based 
on the interstitial changes on chest x-ray and the exposure 
history.

A VA examination was conducted in November 2003 which noted 
no evidence of asbestosis.  

As there is conflicting medical evidence as to whether the 
veteran currently has an asbestos-related lung condition, 
remand is required for an examination by a VA examiner who 
will consider the evidence concerning asbestos exposure prior 
to service, in service, and after service, who will review 
the pertinent medical evidence in its entirety, and who will 
render an opinion as to whether the veteran currently has an 
asbestos-related lung condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
respiratory examination by an appropriate 
VA examiner to clarify the nature, time 
of onset, and etiology of any diagnosed 
lung disorder found to include claimed 
asbestosis or any other asbestos-related 
disease.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated studies should 
be performed, and all findings reported 
in detail.  

The examiner must review the medical 
evidence in the claims file that is 
pertinent to a lung disease including the 
July 2000 Occupational Lung Disease 
Evaluation.  On the basis of the 
examination findings, the history 
provided by the veteran, and a thorough 
review of the file, the examiner should 
set forth all established diagnoses and 
expressly offer an opinion as to the most 
probable etiology and date of onset of 
any pulmonary disorder found (to include 
asbestosis, if found).  Specifically, the 
examiner shall indicate whether it is at 
least as likely as not that the diagnosed 
disorder(s) is etiologically related to 
(1) pre-service exposure to asbestos, (2) 
the veteran's military service to include 
in-service exposure to asbestos, and/or 
(3) post-service exposure to asbestos.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




